Citation Nr: 1416595	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  06-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder, to include prostate cancer, claimed as due to exposure to hydrocarbons, toxic level of lead, and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1955 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this matter in October 2010, February 2012, February 2013, and September 2013 for further development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's prostate disorder, to include prostate cancer was caused by exposure to hydrocarbons, toxic level of lead, and/or herbicide exposure during service.
 

CONCLUSION OF LAW

The criteria for an award of service connection for a prostate disorder, to include prostate cancer, claimed as due to exposure to hydrocarbons, toxic level of lead, and/or herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal diseases, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including prostate cancer, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2013). 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d) (2013).

The Veteran contends that his prostate disability, to include prostate cancer, is due exposure to herbicides (including Agent Orange), hydrocarbons, and toxic levels of lead.  

In a November 2010 decision, the Board found that the Veteran did not serve in Vietnam or in the waters offshore Vietnam during the Vietnam era, and that there was no credible evidence that he was exposed to herbicides in service.  

However, in its February 2012 Remand, the Board found that "The Veteran has consistently and credibly attested to exposure to toxic levels of lead, hydrocarbons and herbicides/chemicals due to his duties aboard the Naval Ship as a boatswain's mate."  Consequently, a lack of exposure to herbicides is not fatal to the Veteran's claim inasmuch as his prostate disability could be due to exposure to toxic levels of lead, hydrocarbons and other herbicides/chemicals.

Over the course of several remands, the Board has attempted to obtain the opinion of a urologist.  However, no such opinion has been obtained.  However, the Board notes that the evidence of record (consisting largely of medical opinions by non-urologists) is sufficient to grant the claim.

In April 2012, Dr. K.F. rendered an opinion that weighed against the claim.  He stated that "based upon review of the medical literature, I can find no direct relationship between exposure to hydrocarbons and toxic levels of lead that would result in prostate cancer."  The Board remanded the claim for an opinion from a urologist, but it only received a second opinion from Dr. K.F.  This time, in February 2013, he continued to state that it was less likely than not that prostate cancer was related to service, though he did recognize that exposure to Agent Orange is a known risk factor for prostate cancer.  

Another couple of remands (in an attempt to get a medical opinion from a urologist) only resulted in three medical opinions from Dr. C.R. (a specialist in internal medicine)).

In October 2013, a VA examiner rendered a positive nexus opinion, in which he stated that the Veteran was not sure if he was exposed to Agent Orange, but that nonetheless he felt that it was at least as likely as not that the Veteran's prostate cancer was related to military service (given the time frame he allegedly spent in Vietnam). 

Upon being informed that there was no evidence that the Veteran had been in Vietnam, the examiner stated (in December 2013) that if he were not in Vietnam, then he was not exposed to herbicides, and thus, "it would be less likely than not that the Veteran's prostate cancer is due to his military service."  

Upon being informed that a lack of exposure to herbicides was not fatal to the Veteran's claim, the examiner rendered another opinion in January 2014.  This time, he stated that the Veteran may have been exposed to hydrocarbons and/or toxic levels of lead.  The VA examiner stated that "a literature review showed that men who were exposed to high levels of hydrocarbons were at an increased risk of developing prostate cancer.  Therefore, it is at least as likely as not that the Veteran's prostate cancer would be attributable to his active service and exposure to hydrocarbons."

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
   
The Board has considered the positive and nexus opinions provided by Drs. K.F. and C.R.  The Board finds the opinions to be equally probative under the criteria of Nieves-Rodriguez. 

Given the consistent and credible testimony of the Veteran (that he was exposed to toxic levels of lead, hydrocarbons and herbicides/chemicals), and the opinion of Dr. C.R.'s citing of medical literature that states that men who were exposed to high levels of hydrocarbons were at an increased risk of developing prostate cancer, the Board finds that the medical evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection for a prostate disorder, to include prostate cancer is warranted.



ORDER

Entitlement to service connection for a prostate disorder, to include prostate cancer is granted.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


